In an action by an insured against the insurer *642under a policy of automobile collision insurance, to recover for the damage caused to his (plaintiff’s) automobile by a collision between that vehicle and one owned and operated by Tillie and Maurice Moss, respectively, the defendant and third-party plaintiff (insurer) appeals from an order of the Supreme Court, Nassau County, dated September 6, 1961, which dismissed its third-party complaint as insufficient in law, pursuant to rule 106 of the Rules of Civil Practice and section 193-a of the Civil Practice Act. The insurer served a third-party complaint on the third-party defendants Moss, alleging that the collision was caused solely by their negligence and not through any fault of the plaintiff, and that the contract of insurance which it issued to plaintiff pi’ovided that, in the event any payment for collision loss be made to plaintiff, the insurer would then be subrogated to any right which plaintiff might have against any third party. Order affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.